16/370,663
First Named Inventor
Bogo
Title
CONTROL SYSTEM USING AUTOENCODER
File Location
16370663 Bogo


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Generic Claims:  Claims 1-5 and 12-13 are generic claims and will be examined with the election a Group identified below.
Group I: Claim(s) 6-7 directed to the particulars of using a parameterized generative model of the derived sensor data values;
Group II: Claim(s) 8-11 and 14-15, directed to the particulars of training an autoencoder using an objective function having at least one error term defined in the latent space;
Group III: Claim(s) 16-20, directed to the particulars of a pose detector utilizing an autoencoder based upon pose parameter values encoded in a latent space.
The inventions are independent or distinct, each from the other because:
Inventions described in Groups I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombinations identified in Groups I-III have separate utility.  For instance, the particulars of using a parameterized generative model of the derived sensor data values identified in Group I may be used without the particulars of training an autoencoder using an objective function having at least one error term defined in the latent space recited in Group II.  The particulars of a pose detector recited in Group III do not require either the particulars specified in Groups I and II to have separate utility.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species as an alternative in the group to be examined.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Examiner’s Note
Prior to the substantive examination of the elected Claims in the next Office Action and to expedite prosecution, the Examiner would appreciate clarification of the following recitation found in the claims, which likely will be the subject of a future 35 U.S.C. § 112(b) rejection unless clarified.
The recitation of the autoencoder having been trained imposing a relationship on positions of the derived sensor data values encoded in a latent space of the autoencoder found in representative Independent Claim 1 is unclear.  The Specification repeats the phrase, but does not seem to detail its meaning.  In paragraph [0014], position is explained in the context of pose and paragraph [0016] talks about the body position of a user, suggesting that position information is embedded in the sequence of sensor data received from one or more sensors that is then encoded into the latent space.  Alternatively, a latent space appears to be understood in the art as “an embedding of a set of items within a manifold in which items which resemble each other more closely are positioned closer to one another in the latent space. Position within the latent space can be viewed as being defined by a set of latent variables that emerge from the resemblances from the objects.” (e.g., https://en.wikipedia.org/wiki/Latent_space).  The Specification describes at paragraph [0054] an input vector x (which is an item from the sensor data or derived sensor data) that describes a “pose” or a “position” of a machine or human (see above).  It may be that these vectors are encoded using the encoder E into a latent vector, such that related vectors are encoded by position on a manifold in the latent space, but this detail does not appear to be described in the Specification.  Are the recited “positions” in this phrase meant to describe the mathematical positions of values in a latent space, or are they meant to refer to the physical body position of a user?
Clarification of this recitation (with citation to their support in the as-filed application) would be appreciated prior to the substantive examination of the elected claims.
Conclusion
Claim 1-20 are pending for examination in this Office Action and all are subject to a restriction requirement for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.  The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857